Citation Nr: 1030943	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  96-27 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
herniated lumbar disc, L5-S1, prior to November 10, 1999.

2.  Entitlement to an initial rating in excess of 40 percent for 
herniated lumbar disc, L5-S1, from November 10, 1999.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for herniated nucleus pulposus, C7-8, prior to April 21, 2004.

4.  Entitlement to an initial evaluation in excess of 20 percent 
for herniated nucleus pulposus, C7-8, from April 21, 2004.

5.  Entitlement to an initial evaluation in excess of 10 percent 
for impingement syndrome of the left supraspinatus tendon, prior 
to March 1, 1996.

6.  Entitlement to an initial evaluation in excess of 20 percent 
for impingement syndrome of the left supraspinatus tendon, from 
March 1, 1996.

7.  Entitlement to an initial compensable evaluation for scars of 
the left shoulder, prior to May 7, 2007.

8.  Entitlement to an initial evaluation in excess of 10 percent 
for scars of the left shoulder for the period from May 7, 2007, 
through October 22, 2008.

9.  Entitlement to an initial evaluation in excess of 20 percent 
for scars of the lumbosacral from October 23, 2008.

10.  Entitlement to an initial evaluation in excess of 10 percent 
for post-concussion syndrome headaches.

11.  Entitlement to an initial evaluation in excess of 10 percent 
for left carpal tunnel syndrome.

12.  Entitlement to an initial compensable evaluation for 
residuals of an injury to the left little finger.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to December 
1992.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from March 1994 and October 1995 rating decisions of the 
Regional Office (RO).  The March 1994 rating action awarded 
service connection for a low back disability and assigned a 10 
percent evaluation.  The October 1995 rating decision 
granted service connection for all remaining disabilities on 
appeal.  The Veteran disagreed with the ratings assigned for his 
service-connected disabilities in these decisions.  

Based on the receipt of additional evidence, the RO, in a 
supplemental statement of the case issued in August 2003, 
increased the evaluation assigned to the low back disability from 
10 percent to 40 percent, effective November 1999.  In addition, 
a 10 percent evaluation was assigned for left carpal tunnel 
syndrome, effective April 1994.  

This case has been before the Board in August 2005, April 2007, 
and again in June 2008, and was remanded on each occasion to 
ensure due process and/or for additional development of the 
record.

In February 2010, a Decision Review Officer assigned a 20 percent 
evaluation for impingement syndrome of the left supraspinatus 
tendon, effective March 1, 1996; a 20 percent evaluation for 
herniated nucleus pulposus, C7-8, effective April 21, 2004; and 
assigned a 10 percent rating for scars of the left shoulder 
effective May 7, 2007, and a 20 percent evaluation effective 
October 23, 2008.  

With respect to the staged increases awarded during the pendency 
of the appeal, the Board calls attention to AB v Brown, 6 Vet. 
App. 35 (1993), in which the United States Court of Appeals for 
Veterans Claims (Court) held that, where there is no clearly 
expressed intent to limit the appeal to entitlement to a specific 
disability rating for the service connected condition, the RO and 
the Board are required to consider entitlement to all available 
ratings for that condition.  Accordingly, the Board has phrased 
the issues as set forth above.

In addition, the Board points out that the Decision Review 
Officer granted service connection for loss of plantar flexion 
and dorsiflexion strength of the left foot and ankle, and 
assigned a 20 percent evaluation for it, effective September 9, 
2009.  The Veteran was notified of this determination by letter 
dated later that month.  Since the Veteran has not filed a notice 
of disagreement with this decision, the question of a higher 
rating for this disability is not currently before the Board.  

The issues of entitlement to increased ratings for the Veteran's 
service-connected low back and cervical spine disabilities are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran is right-handed.

2.  Prior to November 11, 1995, the Veteran's left shoulder 
disability was manifested by pain; he was able to raise his arm 
above the shoulder.

3.  From November 11, 1995, through May 21, 2007, the Veteran's 
disability picture most nearly approximates being able to raise 
the arm to midway between side and shoulder level.

4.  From May 22, 2007, the Veteran's left shoulder disability 
most nearly approximates being able to raise the arm to 25 
degrees from one's side.

5.  Prior to May 7, 2007, the Veteran's left shoulder scars were 
well-healed and non-tender.

6.  From May 7, 2007 the Veteran's scars have been shown to be 
tender.

7.  The Veteran's post-concussion syndrome is manifested by 
headaches, with no clinical evidence of multi-infarct dementia 
associated with brain trauma; throughout the appeal the headaches 
have been characterized by prostrating attacks, but there is no 
showing of prolonged attacks productive of severe economic 
inadaptability.

8.  The Veteran's left carpal tunnel syndrome has not been shown 
to be more than mild in degree.

9.  The residuals of an injury to the left little finger are not 
equivalent to amputation of the little finger either at the 
proximal interphalangeal joint, or with metacarpal resection.


CONCLUSIONS OF LAW

1.  An initial evaluation in excess of 10 percent for impingement 
syndrome of the left supraspinatus tendon, prior to November 11, 
1995, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5201, 5203 
(2009).

2.  An initial evaluation of 20 percent for impingement syndrome 
of the left supraspinatus tendon, from November 11, 1995, is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes 5201, 5203 (2009).

3.  An initial evaluation of 30 percent for impingement syndrome 
of the left supraspinatus tendon from May 22, 2007, is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Codes 5201, 5203 (2009).

4.  An initial compensable evaluation for scars of the left 
shoulder, prior to May 7, 2007, is not warranted.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.118, Diagnostic Codes 
7803, 7804, 7805 (as in effect prior to August 30, 2002), 7801, 
7802, 7803, 7804, 7805 (as in effect from August 30, 2002).

5.  An initial evaluation in excess of 10 percent for scars of 
the left shoulder for the period from May 7, 2007, through 
October 22, 2008, is not warranted.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.118, Diagnostic Codes 7803, 7804, 
7805 (as in effect prior to August 30, 2002), 7801, 7802, 7803, 
7804, 7805 (as in effect from August 30, 2002).

6.  An initial evaluation in excess of 20 percent for scars of 
the left shoulder, from October 23, 2008, is not warranted.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.118, 
Diagnostic Codes 7803, 7804, 7805 (as in effect prior to August 
30, 2002), 7801, 7802, 7803, 7804, 7805 (as in effect from August 
30, 2002).

7.  An initial evaluation of 30 percent for post-concussion 
syndrome, headaches, is warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8045 (as in 
effect prior to October 23, 2008), 9304 (as in effect prior to 
and after November 7, 1996).  

8.  An initial evaluation in excess of 10 percent for left carpal 
tunnel syndrome is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2009).

9.  An initial compensable evaluation for residuals of an injury 
to the left little finger is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5156, 5227 
(as in effect prior to, and after August 26, 2002), 5230 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to 
assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).

The VCAA requires that a veteran be notified of what information 
or evidence is necessary to substantiate the claim; what subset 
of the necessary information or evidence, if any, the claimant is 
to provide; and what subset of the necessary information or 
evidence, if any, VA will attempt to obtain.  38 C.F.R. 
§ 3.159(b) (2009).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In this case, in September 2005, December 2006, and April 2007 
letters, VA provided notice to the Veteran regarding what 
information and evidence is needed to substantiate his claims for 
an increased rating, to include what information and evidence 
must be submitted by the Veteran and what information and 
evidence will be obtained by VA.  The Veteran was advised to 
submit evidence from medical providers, statements from others 
who could describe their observations of his disability level, 
and his own statements describing the symptoms, frequency, 
severity and additional disablement caused by his disability.  He 
was also informed of the information and evidence needed to 
establish a disability rating and effective date in the 
supplemental statement of the case issued in July 2006.  The case 
was last readjudicated in February 2010, curing any timing 
defect.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In any event, this claim arises from the initial award of service 
connection for the disabilities at issue.  In this regard, Courts 
have held that once service connection is granted the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file include private and VA medical 
records, and the reports of VA examinations.

The appellant was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  The Veteran 
was an active participant in the claims process by submitting 
evidence and providing argument.  Thus, he was provided with a 
meaningful opportunity to participate in the claims process and 
has done so.  Any error in the sequence of events or content of 
the notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the claimant.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, supra; 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims 
file.  Although there is an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. §§ 4.45, 4.59 (2009).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found - 
a practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

	I.  Impingement syndrome of the left shoulder 

A 30 percent evaluation may be assigned for limitation of motion 
of the arm of the minor extremity to 25 degrees from the side.  
When the motion is limited to midway between the side and 
shoulder level or at the shoulder level, a 20 percent evaluation 
may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

A 20 percent evaluation may be assigned for dislocation of the 
clavicle or scapula, or nonunion of the clavicle or scapula of 
the minor extremity with loose movement.  A 10 percent evaluation 
may be assigned for nonunion without loose movement or with 
malunion.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

The normal range of motion of the shoulder is from 0 degrees of 
flexion (forward elevation) to 180 degrees of flexion, from 0 
degrees of abduction to 180 degrees of abduction, from 0 degrees 
of external rotation to 90 degrees of external rotation, and from 
0 degrees of internal rotation to 90 degrees of internal 
rotation.  38 C.F.R. § 4.71, Plate I (2009).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The record establishes the Veteran is right-handed, and thus the 
disability in question affects the non-dominant extremity.  

The initial question is whether a rating in excess of 10 percent 
is warranted prior to March 1, 1996.  In this regard, Magnetic 
resonance imaging of the left shoulder at a private facility in 
September 1994 revealed mild to moderate impingement syndrome 
within the supraspinatus tendon.  VA examinations in March and 
April 1995 demonstrated the Veteran had a mild asymmetry, with 
his left shoulder being slightly higher than the right.  The 
March 1995 examination disclosed muscle strength was 4/5 in the 
left supraspinatus, and was associated with pain inhibition.  
Both examinations showed tenderness in the left paraspinal 
muscles.  

While it is undisputed that the Veteran had limitation of motion 
of the left shoulder based on the above evidence, the fact 
remains that it was not to a sufficient degree to warrant a 
higher rating.  In this regard, the Board points out that active 
range of motion was to 100 degrees on the November 1995 VA 
examination.  Since he was able to raise his arm significantly 
above shoulder level, a 20 percent evaluation under Diagnostic 
Code 5201 is not warranted based on limitation of motion of the 
left shoulder.  Moreover, no alternate diagnostic codes afford a 
higher evaluation here.  

Again, based on the evidence discussed thus far, there is no 
support for a rating in excess of 10 percent for the Veteran's 
left shoulder disability.  However, the evidence that follows 
does enable an increased evaluation, for the reasons discussed 
below.

A VA neurology examination conducted on November 11, 1995, 
disclosed limitation of movement of the left shoulder.  The 
Veteran was unable to extend his shoulder more than 30 degrees, 
and he had giveaway weakness in the left side due to pain.  Such 
findings are consistent with the criteria for the next-higher 
rating of 20 percent under Diagnostic Code 5201 for limitation of 
arm motion to midway between the side and shoulder level.  

It is acknowledged that a subsequent VA orthopedic examination 
performed just a few weeks later revealed active range of motion 
to 100 degrees, with passive motion to 120 degrees.  Thus, there 
is a discrepancy in the findings.  However, given the possibility 
of flare-up, and in light of the Board's obligation to afford the 
benefit of the doubt to the Veteran where there is an approximate 
balance of positive and negative evidence, the Board will 
conclude that the VA neurologic examination of November 11, 1995, 
accurately portrayed the disability picture as of the time of 
that examination.  Thus, from that date, a 20 percent rating is 
justified.  

While a 20 percent rating is deemed warranted from November 11, 
1995, a higher evaluation as of that time is not appropriate 
here.  Indeed, the findings as noted above did not demonstrate 
limitation to 25 degrees from the side, nor was there any showing 
of additional limitation of function due to factors such as pain 
and weakness.  In this regard, the Board acknowledges that the 
November 1995 orthopedic examination did show pain on internal 
rotation and with abduction of the left shoulder.  There was also 
pain on forceful forward flexion of the left shoulder.  Again, 
the Veteran's complaints of pain are recognized, but without 
objective showing that such pain resulted in further functional 
limitation, an increase pursuant to DeLuca is not warranted.  
Moreover, as explained above, the orthopedic results shown in 
late November appear to reflect improvement in range of motion, 
further demonstrating that the next-higher 30 percent rating is 
not warranted.   

Turning now to the question of whether a rating in excess of 20 
percent is warranted for any portion of the appeal from November 
11, 1995, onward,
VA examination in March 1996 disclosed active shoulder abduction 
was 90 degrees, internal rotation was to 90 degrees and external 
rotation was to 25 degrees.  Deltoid strength was 4/5.  There was 
tenderness to palpation over the coracoid and the lateral 
anterior aspect of the left shoulder. 

The Veteran was next afforded a VA examination for his left 
shoulder in June 2000.  He had tenderness to palpation of the 
left acromioclavicular joint over the anterior and lateral 
aspects of the acromion.  No motor deficit was present.  Forward 
flexion was to 95 degrees; abduction was to 80 degrees; external 
rotation was to 20 degrees; and internal rotation was to 40 
degrees.  The examiner noted the Veteran experienced discomfort 
at the extremes of motion.  The diagnosis was impingement 
syndrome of the left shoulder.  

When seen by a private physician in May 2001, it was noted that 
forward flexion of the left shoulder was from 0-100 degrees; 
"adduction" was from 0-100 degrees; "adduction" was from 0-30 
degrees; rotation was from 0-45 degrees; and external rotation 
was from 0-70 degrees.  The examiner observed that motion was 
limited by pain, and that there were positive impingement signs.  
He added the Veteran had difficulty using the left arm, 
particularly above waist height, due to the impingement syndrome.  

When examined by a private physician in May 2002, forward 
elevation of the left shoulder was to 90 degrees; abduction was 
to 90 degrees; adduction was to 10 degrees; internal rotation was 
to 20 degrees; and external rotation was to 60 degrees.  The 
examiner indicated these movements were painful.  Muscle strength 
in the left upper extremity was 4/5.  

On VA examination in May 2007, the Veteran complained of left 
shoulder pain.  An examination revealed slight atrophy of the 
left deltoid.  There was no tenderness on palpation of the 
acromioclavicular area or the subacromial area.  Motor strength 
of the left shoulder musculature was, at most, 2/5, and the 
Veteran complained of discomfort on active motion.  Flexion was 
to 45 degrees (with normal being 180 degrees); abduction was to 
45 degrees (with normal being 180 degrees); and external and 
internal rotation were to 0 degrees (with normal being 90 
degrees).  He did not exhibit sensory changes about the shoulder.  
The examiner stated the Veteran's shoulder joint motion and 
strength were diminished due to a complaint of pain on attempted 
repetitive motion, but the extent and degree of which were 
impossible to determine due to the extreme subjectivity of the 
exercise.  The diagnosis was impingement syndrome of the left 
shoulder.

Again, in order to assign a 30 percent evaluation, the evidence 
must establish that motion is limited to 25 degrees from the 
side.  In fact, until the May 2007 VA examination, forward 
flexion of the left shoulder was consistently to at least the 
shoulder level, just meeting the requirements for the 20 percent 
evaluation.  Indeed, several examinations, including both VA and 
private, suggest the Veteran is able to reach above his shoulder.  
The Board finds, accordingly, that the objective medical findings 
of record are of greater probative value than the Veteran's 
statements regarding the severity of his left shoulder 
disability.  

Upon a review of the record as a whole, the Board notes that, 
with one exception, until the May 22, 2007 VA examination, when 
motion of the left shoulder was recorded, it was always to at 
least the shoulder level, which just meets the requirements for a 
20 percent evaluation.  Thus, a higher rating was not warranted.  
However, after resolving all doubt in the Veteran's favor, the 
Board concludes that a 30 percent evaluation is warranted from 
May 22, 2007, based on the painful limitation of motion 
demonstrated at that time.  See Deluca, 8 Vet. App. 202.  Prior 
to that date, the Veteran was able to flex his shoulder beyond 
the shoulder level, and the 20 percent evaluation assigned during 
that period adequately addresses his complaints and functional 
limitation, as discussed in detail previously.

There is no basis, however, on which an evaluation in excess of 
30 percent may be assigned for any portion of the rating period 
on appeal.  The Board notes that this is the maximum rating for 
limitation of motion of the arm of the minor extremity, and the 
evidence fails to establish the Veteran has ankylosis of the 
scapulohumeral articulation.  See Diagnostic Code 5200 (2009).

In summary, the preponderance of the evidence is against 
entitlement to an evaluation in excess of 10 percent for the 
Veteran's left shoulder disability prior to November 11, 1995.  
From November 11, 1995, a 20 percent rating is justified.  
Moreover, entitlement to a 30 percent rating, but no higher, 
effective May 22, 2007 is warranted.   In reaching these 
conclusions, the evidence is at least in equipoise, and the 
benefit of the doubt doctrine has been appropriately applied. See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	II.  Left shoulder scars

During the course of this appeal, VA issued new regulations for 
the evaluation of skin disabilities, effective August 30, 2002.  
See 67 Fed. Reg. 49590-49599 (July 31, 2002).  Accordingly, the 
Board will review both the pre- and post-August 30, 2002 rating 
criteria to determine the proper evaluation for the Veteran's 
scars.  However, the amended rating criteria can be applied only 
for periods from and after the effective date of the regulatory 
change.  See VAOPGCPREC 3-00.

The Board notes that the criteria for rating scars were further 
revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 
(Sept. 23, 2008) (to be codified at 38 C.F.R. § 4.118, Diagnostic 
Codes 7800 to 7805).  However, because the Veteran's claim was 
filed before October 23, 2008, and he did not expressly request 
consideration under the revised regulation, such criteria are 
inapplicable here.  See 73 Fed. Reg. 54,708.  Thus, the 
references to the "revised" skin codes in this decision relate 
to the changes implemented effective August 30, 2002.  

A 10 percent rating will be assigned for scars, superficial, 
poorly nourished, with repeated ulceration.  Diagnostic Code 7803 
(as in effect prior to August 30, 2002).

A 10 percent evaluation may be assigned for scars which are 
superficial, tender and painful on objective demonstration.  
Diagnostic Code 7804 (as in effect prior to August 30, 2002).

Scars may be rated on limitation on function of part affected.  
Diagnostic Code 7805 (as in effect prior to August 30, 2002).

The Board will next outline the diagnostic criteria as revised 
effective August 30, 2002.

Scar(s) not of the head, face, or neck, that are deep or cause 
limited motion may be assigned a 40 percent evaluation with area 
or areas of 144 square inches (929 sq. cm.).  With area or areas 
of at least 72 square inches (465 sq. cm.) but less than 144 
square inches (929 sq. cm.), a 30 percent evaluation may be 
assigned.  A 20 percent evaluation may be assigned for area or 
areas of at least 12 square inches (77 sq. cm.) but less than 72 
square inches (465 sq. cm.).  A 10 percent evaluation may be 
assigned with an area or areas of at least 6 square inches (39 
sq. cm.) but less than 12 square inches (77 sq. cm.).  38 C.F.R. 
§ 4.118, Diagnostic Code 7801 (Effective August 30, 2002).

Scars of other than the head, face, or neck, that are 
superficial, and that do not cause limited motion, with an area 
or areas exceeding 144 square inches (929 sq. cm.) are evaluated 
as 10 percent disabling.  Note (1) states that a superficial scar 
is one not associated with underlying soft tissue damage.  Note 
(2) states that scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined in 
accordance with § 4.25 of this part.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (Effective from August 30, 2002).

Other revised rating criteria which must be considered include 
that for superficial, unstable scars, which warrant a 10 percent 
evaluation.  Note (1) for this rating code defines an unstable 
scar as one where, for any reason, there is frequent loss of 
covering of skin over the scar.  Note (2) states that a 
superficial scar is one not associated with underlying soft 
tissue damage.  Diagnostic Code 7803 (Effective August 30, 2002).

The revised rating criteria further states that scars which are 
superficial and painful on examination merit a 10 percent 
evaluation.  Diagnostic Code 7804 (Effective August 30, 2002).

Also for consideration are the criteria for superficial, unstable 
scars, which warrant a 10 percent evaluation.  Note (1) for this 
rating code defines an unstable scar as one where, for any 
reason, there is frequent loss of covering of skin over the scar.  
Note (2) states that a superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (Effective August 30, 2002).

Additionally, scars which are superficial and painful on 
examination merit a 10 percent evaluation.  Note (1) states that 
a superficial scar is one not associated with underlying soft 
tissue damage.  Note (2) says that for this case, a 10 percent 
evaluation will be assigned for a scar on the tip of a finger or 
toe, even though amputation of the part would not warrant a 
compensable evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(Effective August 30, 2002).

From August 30, 2002, as before, the rating code for other scars 
is unchanged from the old rating code, and provides that the 
disability is to be rated on limitation of function of the 
affected part. 38 C.F.R. § 4.118, Diagnostic Code 7805.

The Board finds that the old and revised schedular criteria for 
rating scars are equally favorable to the Veteran.

In this case, the RO assigned a noncompensable evaluation for the 
Veteran's left shoulder scars from April 25, 1994, through May 6, 
2007; a 10 percent evaluation from May 7, 2007, through October 
22, 2008; and a 20 percent evaluation from October 23, 2008.  The 
Veteran argues that higher evaluations are warranted for each 
period.

A March 1996 VA examination shows multiple longitudinal 
laceration scars on the lateral aspect of the Veteran's left 
shoulder.  The scars were well-healed and ranged from 3-6 
centimeters in length, running in a parallel direction.  

When examined by VA in May 2000, it was reported the Veteran had 
two scars on the left shoulder.  They were each 5 centimeters, 
and were described as smooth and tiny.  There were also multiple 
very small scars, all well-healed and non-tender on palpation.  
They were smooth and non-disfiguring.  He denied residual problem 
from the scars, aside from stating that the shoulder scar was 
tender when exposed to the sun.

A VA examination the following month showed four scars that were 
vertically placed over the left shoulder.  Two scars measured six 
centimeters, and two were four centimeters from the anterior to 
the posterior.  The scars were well-healed and there was no 
evidence of infection or inflammation.  

The Veteran was most recently examined for his scars by the VA in 
May 2007.  It was reported he had four scars on the left shoulder 
that were a total of 1 1/2 inches across by 2 3/4 inches in length.  
The most anterior and medial scar was 2 1/2 inches, and was 
hyperpigmented and 1/4 inch wide.  The next scar was 2 inches long 
and was thin and hyperpigmented.  Posterior to that scar was a 
scar measuring 2 3/4 inches with the most proximal area of the scar 
1 inch by 3/4 inch.  It was elevated in height less than 5 
millimeters.  The scar posterior to that was 1/2 inch in length and 
was hypopigmented.  All the scars were well-healed.  There was no 
adherence, and the texture was flat.  The irregular area was 
elevated as described and was somewhat shiny.  The scars were not 
unstable and there was no unusual soft tissue damage.  In 
addition, there was no inflammation, edema or keloid formation.  
The scars were tender to direct palpation, and tended to be 
sensitive to sun exposure.  There was no limitation of motion due 
to the scars.

In light of the fact that the scars were first shown to be tender 
on the VA examination in May 2007, there is no basis on which a 
compensable evaluation may be assigned prior to that date.  
Indeed, there is no showing of superficial or ulcerated scars, 
nor do the scars cause limited motion, such as to enable higher 
ratings under the pre-August 30, 2002, version of Diagnostic 
Codes 7803 and 7804.  There are no other application code 
sections for consideration under the schedule as it existed prior 
to August 30, 2002.  Moreover, the revised provisions also fail 
to justify a compensable evaluation for the period prior to May 
7, 2007.  Again, the scars have not been shown to be superficial, 
painful, or unstable, and do not cause limited motion, precluding 
compensable ratings under the version of Diagnostic Codes 7803, 
7804, and 7805 effective August 30, 2002.   

With respect to the claim of entitlement to a rating in excess of 
10 percent for the period from May 7, 2007, through October 22, 
2008, the Board notes that 10 percent is the maximum available 
rating for scars under the provisions in effect prior to August 
30, 2002.  The scars are not deep, and do not encompass an area 
exceeding 6 square inches.  Thus, a higher rating under the 
provisions of Diagnostic Code 7801 or 7802, as revised August 30, 
2002, is not warranted.  

From October 23, 2008, a 20 percent evaluation is in effect for 
the Veteran's left shoulder scars.  Again, the scars are to be 
rated only under the schedule as in effect prior to, and 
effective August 30, 2002, without consideration of revisions 
made effective October 23, 2008.  For the reasons already 
detailed above, the criteria prior to, and effective August 30, 
2002, do not support a rating in excess of 20 percent for the 
period in question.  

The Board acknowledges the Veteran's statements regarding the 
severity of his left shoulder scars.  However, the objective 
findings here simply fail to demonstrate a disability picture 
more nearly approximated by ratings in excess of those already 
assigned at any given point during the appeal period.  To the 
extent that there is a discrepancy between the Veteran's 
subjective complaints and the examination findings, such 
objective findings are deemed a more accurate reflection of the 
disability picture here.  In any event, the Veteran did not raise 
subjective complaints with respect to his scars at the time of 
his examinations, except for an isolated comment in May 2000 that 
the scars were symptomatic when exposed to sunlight, and such 
complaint of tenderness was not objectively confirmed at that 
time.  

In sum, the Board finds that the preponderance of the evidence is 
against the claims for a compensable evaluation for left shoulder 
scars prior to May 7, 2007, a rating in excess of 10 percent for 
the period from May 7, 2007, and a rating in excess of 20 percent 
from October 23, 2008.

	III.  Post-concussion syndrome, headaches 

Purely subjective complaints such as headache, dizziness, 
insomnia, etc., recognized a s symptomatic of brain trauma, will 
be rated 10 percent and no more under diagnostic code 9304.  This 
10 percent rating will not be combined with any other rating for 
a disability due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under diagnostic code 
9304 are not assignable in the absence of a diagnosis of multi-
infarct dementia associated with brain trauma.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8045 (as in effect prior to October 23, 
2008).

Purely neurological disabilities of brain disease due to trauma, 
such as hemiplegia, epileptiform seizures, facial nerve 
paralysis, etc., following trauma to the brain, will be rated 
under the diagnostic codes specifically dealing with such 
disabilities, with citation of a hyphenated diagnostic code (e.g. 
8045-8207).  38 C.F.R. § 4.124a, Diagnostic Code 8045 (as in 
effect prior to October 23, 2008).

During the pendency of this appeal, the diagnostic criteria for 
rating psychiatric disorders were amended by a regulatory change 
in the law.  If application of the revised regulation results in 
a higher rating, the effective date for the higher disability 
rating can be no earlier than the effective date of the change in 
the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the 
effective date of the change in the regulation, the Board can 
apply only the original version of the regulation.  VAOPGCPREC 3-
2000.

Under the General Rating Formula for Organic Mental Disorders in 
effect prior to November 1996, a 100 percent evaluation for 
dementia associated with brain trauma was assigned for impairment 
of intellectual functions, orientation, memory and judgment, and 
lability and shallowness of affect of such extent, severity, 
depth, and persistence as to produce total social and industrial 
inadaptability.  When less than 100 percent, in symptom 
combinations productive of severe impairment of social and 
industrial adaptability, a 70 percent evaluation may be assigned.  
With considerable impairment of social and industrial 
adaptability, a 50 percent evaluation may be assigned.  With 
definite impairment of social and industrial adaptability, a 30 
percent evaluation may be assigned.  With mild impairment of 
social and industrial adaptability, a 10 percent evaluation may 
be assigned.  38 C.F.R. § 4.132, Diagnostic Code 9304 (as in 
effect prior to November 7, 1996). 

On and after November 7, 1996, the Schedule for Rating 
Disabilities was again amended.  The pertinent provision now 
reads as follows:

Pursuant to 38 C.F.R. § 4.130, the Veteran's post concussion 
syndrome, headaches, may also be evaluated under Diagnostic Code 
9304, which provides that a 100 percent evaluation is warranted 
for total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  

A 50 percent evaluation is warranted if there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.  

A 30 percent evidence is warranted if there is occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  

A 10 percent evaluation is warranted if there is occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130, 
Diagnostic Code 9304.

Additionally, a 50 percent evaluation may be assigned for 
migraines with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  A 30 
percent evaluation may be assigned for migraines with 
characteristic prostrating attacks occurring on an average once a 
month over the last several months.  With characteristic 
prostrating attacks averaging one in 2 months over last several 
months, a 10 percent evaluation may be assigned.  38 C.F.R. 
§ 1.24a, Diagnostic Code 8100.  

The RO granted service connection for post concussion syndrome, 
headaches in a rating action dated October 1995.  A 10 percent 
evaluation was assigned under the provisions of Diagnostic Codes 
8045-9304.  Such rating has remained in effect since that time.

The Veteran reported headaches at his April 1995 VA examination.  
He stated that they were mostly on the left side, and were 
described as sharp, throbbing headaches.  He asserted that they 
lasted for hours, and occurred two to three times a week.  The 
headaches were not associated with nausea, vomiting, photophobia 
or phonophobia.  

The Veteran again complained of headaches when examined by VA in 
November 1995.  He claimed he had retro-orbital throbbing 
headaches lasting two or three hours, with associated dizziness.  
He stated he sometimes became sick to his stomach during such 
episodes.  He alleged the headaches occurred two to three times a 
week.  The assessment was apparent post-traumatic headaches.  

On VA examination in May 2000, the Veteran described his 
headaches as a slow pounding, and asserted they were a 9/10.  He 
claimed he loses sensation on the left side of his face.  He 
maintained his headaches start in his left ear and go to his 
forehead.  The headache occurred once daily during the winter, 
and rarely the rest of the year.  The assessment was seasonal 
headache, suspect allergies and injury-related, occurring in the 
area of the trauma.

The Veteran was again afforded a VA neurology examination in May 
2000.  He reported headaches in the left frontal area of his 
head, going into his left ear and upper neck.  The headaches 
occurred three to four times a week and could last up to one day.  
The headaches were rated as 7/10 in intensity.  He did not take 
any specific medication for the headaches, but he sometimes took 
Percocet which had been prescribed for his low back disability.  
The examiner noted continued post-traumatic headaches that had 
worsened in intensity since July 1999.  

The Veteran was examined by a private physician in May 2001.  He 
complained of left frontal headaches that radiated to behind the 
left ear and over the left side of his scalp.  He said it 
radiated down the inside of his left arm into all five fingers.  
Such headaches were present 85 percent of the time.  While severe 
at times, they were usually minimum to moderate in intensity.  

During a VA neurology examination in May 2007, the Veteran 
asserted he had headaches that were not only post-concussion, but 
were also triggered by his cervical spine pain.  He claimed the 
headaches could be triggered by air movement to the left side of 
his head or because of extra stimulation.  He maintained the 
headaches occurred three to four times a week requiring him to 
lie down in a quiet, dark room for three to four hours.  He took 
Motrin during these episodes and did no activities during these 
debilitating headaches.  The diagnosis was post concussion 
headaches, aggravated by cervical spine injury.  

A VA examination for traumatic brain injury was conducted in 
November 2009.  The Veteran reported headaches with infrequent 
episodes of dizziness.  He related that he had fallen a few 
times, without requiring medical care, and that he sometimes was 
off balance when first standing up during a headache.  He was 
also sensitive to light when he has a headache.  It was indicated 
that they had no effects on the Veteran's usual daily activities.

The Board notes that, as of October 23, 2008, revised provisions 
for evaluating traumatic brain injury were enacted.  However, the 
new regulation indicates that these revised provisions are 
applicable only to claims received on or after October 23, 2008.  
Accordingly, these revisions do not apply to the present case.  
73 Fed. Reg. 54693-0173 (Sept. 23, 2008) ("The amendment shall 
apply to all applications for benefits received by VA on or after 
October 23, 2008.  The old criteria will apply to applications 
received by VA before that date.")

It is not disputed that the Veteran has consistently reported 
headaches.  The Board acknowledges his claim of headaches 
occurring approximately two to three times a week when examined 
by the VA in November 1995.  The May 2007 VA examination showed 
that the headaches had increased in frequency to three to four 
times a week.  He has also at various times reported he 
experiences dizziness with the headaches.  

Under the provisions of Diagnostic Code 8045 (as in effect prior 
to October 23, 2008, as applicable to the Veteran's claim), the 
subjective symptoms of his service-connected disability are to be 
assigned a 10 percent rating under Diagnostic Code 9304.  Since 
there is no objective evidence of multi-infarct dementia 
associated with his post concussion syndrome, nor has the Veteran 
so contended, there is no basis on which a higher rating may be 
assigned under this code section.  

However, the Board finds that Diagnostic Code 8100, for migraine 
headaches, which has been in effect unrevised throughout the 
entirety of the appeal period, serves as a basis for a higher 
evaluation based on the Veteran's credible reports of headache 
symptomatology and based on the clinical findings detailed in the 
record.  Specifically, Diagnostic Code 8100 provides a 30 percent 
rating for migraine headaches with characteristic prostrating 
attacks occurring on average once a month over the last several 
months.  While migraines have not been diagnosed here, the Board 
is free to rate a disability by analogy.  38 C.F.R. § 4.20.  
Thus, under Diagnostic Code 8100, a 30 percent evaluation is 
deemed warranted throughout the entire rating period on appeal.  

The Board finds, however, that while the Veteran reports 
headaches of a greater frequency than that reflected by the 30 
percent rating, he still does not approximate the next-higher 50 
percent evaluation, which requires that the headaches be 
completely prostrating, with prolonged attacks productive of 
severe economic inadaptability.  Indeed, the Veteran has 
characterized many of his headaches as being only mild or 
moderate in degree and has not claimed severe economic 
inadaptability.  Moreover, at the most recent VA examination in 
2009, the examiner indicated that the headaches had no effect on 
the Veteran's usual daily activities.  The findings from the 2007 
VA examination, in which the Veteran endorsed 3 to 4 headaches 
per week in which he had to lie down, have been considered, but 
overall, the disability picture is still found to more closely 
approximate the 30 percent evaluation.  Thus, at no point during 
the appeal is a 50 percent rating warranted for the Veteran's 
headaches.

Furthermore, the record fails to establish distinct and purely 
neurologic symptomatology such as to enable assignment of a 
separate evaluation for any associated headaches symptomatology.  

In sum, the Board finds that a 30 percent rating, but no higher, 
for the Veteran's post concussion syndrome headaches throughout 
the rating period on appeal.   In reaching this conclusion, the 
benefit of the doubt doctrine has been appropriately applied. See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	IV.  Carpal tunnel syndrome 

A 60 percent evaluation may be assigned for complete paralysis of 
the median nerve of the minor extremity.  The hand inclined to 
the ulnar side, the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand (ape hand); 
pronation incomplete and defective, absence of flexion of index 
finger and feeble flexion of middle finger, cannot make a fist, 
index and middle fingers remain extended; cannot flex distal 
phalanx of thumb, defective opposition and abduction of the 
thumb, at right angles to palm; flexion of wrist weakened; pain 
with trophic disturbances.  A 40 percent evaluation is assignable 
for incomplete paralysis of the median nerve of the minor 
extremity that is severe.  When moderate, a 30 percent evaluation 
may be assigned, and when mild, a 10 percent evaluation may be 
assigned.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

The term "incomplete paralysis," with this and other peripheral 
nerve injuries, indicates a degree of lost or impaired function 
substantially less than the type picture for complete paralysis 
given with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at most, 
the moderate degree.  38 C.F.R. § 4.124a, note preceding 
Diagnostic Code 8515.

Carpal tunnel syndrome is a complex of symptoms resulting from 
compression of the median nerve in the carpal tunnel, with pain 
and burning or tingling paresthesias in the fingers and hand, 
sometimes extending to the elbow.  Wilson v. Brown, 7 Vet. App. 
542, 544 (1995).

The evidence supporting the Veteran's claim includes his 
statements and some of the medical findings.  The Veteran 
underwent electrodiagnostic testing at a VA facility in February 
1995.  It revealed left carpal tunnel syndrome.   
 
During a VA neurology examination in May 2000, the Veteran 
asserted that his carpal tunnel syndrome had been worsening over 
the previous five years.  He reported pain in the wrist.  An 
examination disclosed a Tinel sign that was present over the left 
median nerve at the wrist, and very minimal weakness of the 
abductor pollicis brevis on the left.  The examiner stated that 
these findings indicated a left carpal tunnel syndrome.  

When seen by a private physician in May 2001, the Veteran noted 
he had been told in 1993 or 1994 that he had possible carpal 
tunnel syndrome.  He reported difficulty grasping with his hands.  
On examination, Tinel's in the left caused numbness into the palm 
and last three digits.  The impression was possible carpal 
tunnel.  

The Veteran was again examined by the VA in May 2007.  He 
complained of left wrist and hand pain.  Grip strength was 4/5 on 
the left.  

The evidence against the Veteran's claim includes the medical 
findings of record.  The Board notes that that February 2005 
electromyogram shows that carpal tunnel syndrome was 
asymptomatic.  Tinel's was negative on clinical evaluation at 
that time, as well as on the March 1995 VA examination.  The 
electromyogram was reviewed and it was observed that it was 
consistent with mild carpal tunnel syndrome, without any evidence 
of radiculopathy.  The Veteran's carpal tunnel syndrome was again 
described as being mild on the April 1995 VA examination.  The 
examiner noted that while it was present on nerve conduction 
study, it was not present clinically.  

The May 2007 VA examination disclosed there was no atrophy of the 
hypothenar eminence on the left hand.  There was no wrist 
deformity, swelling, synovitis or tenderness on palpation of the 
wrist.  Motor strength of the left wrist was 5/5.  There was 
slight limitation of ulnar deviation, but other wrist movements 
were within normal limits.  Tinel's sign was negative.  The 
examiner noted that after repetitive motion of the wrist, testing 
for pain, weakness and fatigability, there was no change in range 
of motion or pain pattern.  The diagnosis was that there was no 
evidence of carpal tunnel syndrome.  While the Veteran had 
subjective complaints of diminished sensation in the ulnar aspect 
of the hand, the examiner commented that there was no evidence of 
any objective abnormalities of the wrist and hand.

Throughout the course of this claim, the record establishes no 
more than mild impairment due to carpal tunnel syndrome.  In 
fact, the examiner concluded in May 2007 that carpal tunnel 
syndrome was not present.  The Board concludes that the medical 
findings on examination are of greater probative value than the 
Veteran's statements regarding the severity of his service-
connected carpal tunnel syndrome.  Moreover, despite the positive 
Tinel's finding at the May 2000 VA examination  and in the May 
2001 private examination, the overall disability picture depicted 
then and throughout the appeal remains that most nearly 
approximating mild symptomatology.  Indeed, the May 2000 VA 
examination disclosing positive Tinel's sign expressly indicated 
only very minimal weakness
abductor pollicis brevis, with no findings of moderate or severe 
disability elsewhere in the report.  Similarly, despite the 
positive Tinel's sign in 2001, the impression at that time was 
only "possible" carpal tunnel, suggesting that the overall 
symptoms were only mild in degree since it was not entirely clear 
that the Veteran even had carpal tunnel syndrome based on the 
findings then shown.

For the foregoing reasons, the Board finds that the preponderance 
of the evidence is against the claim for an initial evaluation in 
excess of 10 percent for left carpal tunnel syndrome.  
Accordingly, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

	V.  Residuals of an injury to the left little finger 

Prior to August 26, 2002, there were no diagnostic codes that 
addressed limitation of motion of the fingers.  Instead, under 
Diagnostic Code 5227, a noncompensable rating was provided for 
favorable or unfavorable ankylosis of the little finger.  A note 
following this Diagnostic Code indicated that extremely 
unfavorable ankylosis of the little finger would be rated as 
amputation under Diagnostic Codes 5152 through 5156.  38 C.F.R. § 
4.71a.  

The Board notes that the change in regulations did not 
specifically amend the criteria for Diagnostic Code 5227 which 
continues to provide a noncompensable evaluation for favorable 
ankylosis of the little finger of both the major and minor hand. 
38 C.F.R. § 4.71a (2009).  The note that now follows Diagnostic 
Code 5227 states that it should also be considered whether 
evaluation as amputation is warranted and whether an additional 
evaluation is warranted for resulting limitation of motion of 
other digits or interference with overall function of the hand. 

A noncompensable evaluation will be assigned for any limitation 
of motion of the ring or little finger of either the major or 
minor extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5230.  

A 20 percent evaluation may be assigned for amputation of the 
little finger of the major or minor extremity with metacarpal 
resection (more than one-half the bone lost).  Without metacarpal 
resection, at proximal interphalangeal joint or proximal thereto, 
a 10 percent evaluation may be assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5156.  

The June 2000 VA examination demonstrated a flexion contracture 
of the proximal interphalangeal joint of the little finger at 20 
degrees.  The Veteran was able to flex to 45 degrees, and he had 
no extension actively beyond the functional position of the 
proximal interphalangeal joint.  His metacarpal phalangeal joint 
motion revealed he could flex that joint to 45 degrees, and he 
was able to hyperextend to 15 degrees.  The distal 
interphalangeal joint motion was functionless.  There was no 
active motion of the distal interphalangeal joint of the left 
little finger.  

A private physician noted in May 2001 that the Veteran had 
tenderness of the interphalangeal joint of the left fifth digit.  

As there is no evidence in the record of extremely unfavorable 
ankylosis of the little finger for the duration of the appeal 
period, applying the pre-August 26, 2002 criteria, there is no 
basis on which a compensable evaluation may be assigned for the 
Veteran's residuals of an injury to the left little finger.  Nor 
was there any evidence that the Veteran's disorder caused him to 
experience favorable or unfavorable ankylosis of multiple fingers 
to allow for a compensable rating under Diagnostic Codes 5216-
5223.  38 C.F.R. § 4.71a.

The May 2007 VA examination showed the Veteran was able to touch 
the proximal palmar crease with his fingers without any 
difficulty.  The examiner commented there was no weakened 
movement of the left hand or fingers.  

Applying the revised rating criteria, the Veteran's service- 
connected residuals of an injury to the left little finger has 
already been assigned the maximum schedular rating available for 
ankylosis of the little finger.  38 C.F.R. § 4.71a, Diagnostic 
Code 5227.  There is no compensable evaluation for limitation of 
motion of the little finger.  The Veteran is also not entitled to 
a compensable rating under 38 C.F.R. § 4.71a, Diagnostic Codes 
5216-5223, because there is no evidence that the left little 
finger causes favorable or unfavorable ankylosis of multiple 
digits of the left hand, nor is there evidence that the Veteran's 
disorder causes limitation of motion of other digits.

There is also no evidence of record to indicate that the 
Veteran's residuals of an injury to the left little finger are 
equivalent to amputation of the little finger either at the 
proximal interphalangeal joint, or with metacarpal resection.

The medical evidence fails to establish that the Veteran 
experiences the equivalent of amputation at any level, favorable 
or unfavorable ankylosis of multiple digits, or limitation of 
motion of multiple digits.  As such, there is no evidence that 
this interference rises to the level of a compensable rating.

Since the Veteran is already receiving the maximum disability 
rating available for the residuals of an injury to the left 
little finger based on limited motion, it is not necessary for 
this period to consider the functional loss due to pain and 
weakness on motion.  Johnson v. Brown, 10 Vet. App. 80 (1997) 
(implicitly holding that once a particular joint is evaluated at 
the maximum level in terms of limitation of motion, there can be 
no additional disability due to pain).  

      VI.  Other considerations
      
The Board has also considered whether the Veteran's disabilities 
present an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
such that referral to the appropriate officials for consideration 
of extra-schedular ratings is warranted.  See 38 C.F.R. 
§ 3.321(b)(1) (2009).  In this case there are no exceptional or 
unusual factors with regard to the Veteran's service-connected 
disabilities.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluation for that service-connected disability is 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  Here, the rating criteria reasonably describe 
the Veteran's disability levels and symptomatology, and provide 
for consideration of greater disability and symptoms than 
currently shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.


ORDER

An initial evaluation in excess of 10 percent for impingement 
syndrome of the left supraspinatus tendon, prior to November 11, 
1995, is denied.

An initial evaluation of 20 percent for impingement syndrome of 
the left supraspinatus tendon is granted, effective November 11, 
1995, subject to the governing law and regulations pertaining to 
the payment of monetary benefits.

An initial evaluation of 30 percent for impingement syndrome of 
the left supraspinatus tendon is granted, effective May 22, 2007, 
subject to the governing law and regulations pertaining to the 
payment of monetary benefits.

An initial compensable evaluation for scars of the left shoulder, 
prior to May 7, 2007, is denied.

An initial evaluation in excess of 10 percent for scars of the 
left shoulder, for the period from May 7, 2007, through October 
22, 2008, is denied.

An initial evaluation in excess of 20 percent for scars of the 
left shoulder, from October 23, 2008, is denied.

An initial evaluation of 30 percent for post-concussion syndrome, 
headaches, is granted, subject to governing criteria applicable 
to the payment of monetary benefits.

An initial evaluation in excess of 10 percent for left carpal 
tunnel syndrome is denied.

An initial compensable evaluation for residuals of an injury to 
the left little finger is denied.


REMAND

The Veteran also asserts that higher ratings are warranted for 
his service-connected low back and cervical spine disabilities.  
VA outpatient treatment records disclose that when he was seen in 
August 2006, the Veteran stated that he attended a private pain 
clinic for his service-connected back pain.  In October 2007, a 
history of chronic pain, managed by Dr. Porter at the Guthrie 
pain clinic was reported. When he was examined by the VA in 
September 2009, the Veteran related he had been treated for his 
back and neck pain for ten years at a pain clinic.  Clearly, this 
suggests the Veteran has been receiving ongoing treatment for his 
neck and back problems.  There is no indication the VA has sought 
to obtain these records.  Although the Board regrets any further 
delay, such records must be procured.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim). 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  Accordingly, 
the case is REMANDED to the RO for action as follows:

1.  Contact the Veteran and request that he 
furnish the names, addresses, and dates of 
treatment of all medical providers from whom 
he has received treatment for his low back 
and cervical spine disabilities since 1999.  
The Veteran should be specifically requested 
to provide this information concerning his 
treatment at the Guthrie Clinic.  After 
securing the necessary authorizations for 
release of this information, seek to obtain 
copies of all treatment records referred to 
by the Veteran.  Any negative search result 
should be noted in the record and 
communicated to the Veteran.

2.  Following completion of the above, 
review the evidence and determine whether 
the Veteran's claim may be granted.  If 
not, he and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


